Citation Nr: 1801910	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  08-13 568	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to November 4, 2010. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In July 2010, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.  In May 2013, the Veteran was informed that the VLJ who conducted the July 2010 Board hearing had retired, and the Veteran, therefore, had a right to request an additional hearing before a different VLJ.  The Veteran responded indicating he did not want an additional hearing. 

In October 2010 and June 2013, the Board remanded the appeal for additional development.  In January 2017, the Board granted entitlement to TDIU from November 4, 2010 to December 30, 2015, and remanded the issue of entitlement to TDIU prior to November 4, 2010. 


FINDING OF FACT

In a November 2017 letter, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDIND AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran , through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


